 
Exhibit 10.86.1
 
Mr. Philip Frey, Jr.
Chairman
Microsemi Corporation
2830 South Fairview Street
Santa Ana, CA 92704
 
April 1, 2002
 
Dear Phil:
 
This letter is to confirm our recent discussions concerning on-going elements
related to your Transition and Consulting Agreement with Microsemi Corporation,
the consulting period of which formally expired December 18, 2001.
 
As a result of our discussions, we mutually agree:
 

 
1.
 
Paragraph 10 of the agreement, signed on January 24, 2001, allows for continued
vesting of all stock options you have been previously granted through their
expiration date. There was no intent by either party to have the value of these
options impact company earnings, so you have agreed to provide consulting
services to the company during the period these options remain unexercised or
until their expiration. You will be paid an annual retainer of $1,000 and
consulting fees of $300 per hour for these services. The $1,000 retainer will be
paid at the time you receive payment from the company for the Microsemi SERP,
and the consulting fees will be paid based on a quarterly billing from you for
services rendered.

 

 
2.
 
Paragraph 15 of the January 24 agreement provides for the payment of excise
taxes on your behalf by Microsemi Corporation. After consultation with Nick
Yocca, Jr., it become clear that this paragraph was intended to cover any
payments made to you as a part of terminating your employment with Microsemi
during a change in control of the company. In that no change in control has
occurred during the original one-year consulting period and there is no
employment relationship beyond the consulting services referenced above in
Section 1, the company has no on-going responsibilities for excise tax payments
on your behalf.

 

 
3.
 
You would like to off-set the $60,000 loan repayment you owe the company against
expenses for which the company has not previously reimbursed you. In lieu of a
detailed, itemized statement, the company offered to accept $30,000 as payment
in full for this outstanding loan. You indicated that you would provide a
complete listing of these expenses totaling at least $60,000 as an offset for
this loan. Please provide this listing of un-reimbursed expenses to Dave Sonksen
by April 30, 2002 or the company will bill you for the $30,000 as repayment of
the loan and settlement of any un-reimbursed expenses.

 



--------------------------------------------------------------------------------

 
Phil, I believe this letter closes all the outstanding items that resulted from
the expiration of the one-year transition period. We look forward to your
continued relationship with Microsemi as a member of the Board of Directors and
in the consulting role described above. Please give John Holtrust a call if you
have any questions or with to discuss the items included in this letter in
further detail. If your agree that this letter accurately reflects our
discussions, please indicate by signing below and returning a copy to John
Holtrust for our files
 
Respectfully,
 
JAMES J. PETERSON
 
JOHN HOLTRUST
 
James J. Peterson
President and CEO
 
CC:  D. Sonksen
 
Understood, Agreed and Accepted:
 
PHILIP FREY, JR.
 
Mr. Philip Frey, Jr.
Chairman of the Board
 
 
John Holtrust
Vice President Human Resources
 
 
 
 
 
 
May 13, 2002
 
Date